DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/05/2020 and 07/02/2020 have been considered by the examiner.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on April 29, 2019 as modified by the preliminary amendment filed on April 29, 2019. Claims 9-22 are now pending in the present application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-11, 15-19, and 22 are rejected under 35 U.S.C. 102(a) as being anticipated by Arnold et al. (US 2004/0174294; Cited in IDS).

receiving a first reflected radar signal from a target traversing a first field of view (Fig. 7 field of view 704 of the transducer 700; paragraphs [0037]-[0038]; e.g., The sensor 102 is also able to detect the signals that are reflected by the vehicles traveling through the sensor's field of view);
receiving a second reflected radar signal from the target as it traverses a second field of view offset from the first field of view by a predetermined distance (Fig. 7 references 702 and 706; paragraphs [0038]; e.g., the sensor 202 transmits signals that reflect off of the vehicle 204 and are received by the sensor 202) and (paragraph [0069]; e.g., see the reflected signals received by the transducer 702)
using the first and second reflected radar signals to obtain summed difference values, wherein each of the summed difference values corresponds to different time shifts between the first and second reflected radar signals (paragraph [0069]; e.g., The speed of the target is proportional to the delay between the reflected signals received by each of the transducers 700 and 702) and (paragraph [0073]; e.g., The time delay is the time between detections in each signal. In FIG. 8B, a detection 818 is performed on the digitized signal 802 from the first transducer and a detection 820 is performed on the digitized signal 804 from the second transducer);
determining a time-delay based on the summed difference values (paragraphs [0069], [0073]); and

Regarding claim 10, Arnold discloses the method of claim 9, wherein calculating a speed of the target further comprises combining the determined time-delay with a receiver sampling delay (paragraphs [0012], [0016]; e.g., The time delay and the distance between the two loops can be used to determine a vehicle's speed). 
Regarding claim 11, Arnold discloses the method of claim 9, further comprising using the speed to update a set of roadway use parameters stored on a nontransient information storage medium (paragraphs [0042], [0049]). 
Regarding claim 15, Arnold discloses the method of claim 9, wherein determining a time-delay based on the summed difference values comprises fitting a curve to the summed difference values (paragraph [0070] see the resulting correlation function is a time series indicating the degree to which the two signals are correlated over a range of time delays). 
Regarding claim 16, Arnold discloses the method of claim 9, wherein determining a time-delay comprises determining a centroid of the summed difference values (paragraphs [0070], [0074]). 
Regarding claim 18, Arnold discloses the system of claim 17, wherein the at least two different types of time-delay estimators include: a phase difference slope method and a summed difference values method (paragraphs [0042], [0065]). 

wherein the linked events have multiple time dependent event attributes, and wherein each of the at least two different types of time-delay estimators are applied to each of the multiple time dependent event attributes to obtain a corresponding plurality of time-delay estimates that are combined to yield the determined time-delay between the linked events (paragraphs [0070], [0074] see the resulting correlation function is a time series indicating the degree to which the two signals are correlated over a range of time delays). 
Regarding claim 22, Arnold discloses the system of claim 17, further comprising a one or more printed circuit boards mounted within a single housing that encloses the first and second radars, wherein the printed circuit boards maintain the first and second radars in a fixed relative position and orientation (Figs. 8B 8C; paragraph [0073]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US 2004/0174294; Cited in IDS) in view of McEwan (US Patent No. 5,465,094).
Regarding claim 20, Arnold discloses the system of claim 17, fails to specifically disclose a battery or solar panel to power electrical components of the system. 
However, McEwan discloses a battery or solar panel to power electrical components of the system (Abstract; Col. 1 line 63).
Therefore, taking the teachings of Arnold in combination of McEwan as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to power electrical components of the system by a battery in order to provide an impulse radar motion sensor configuration which a low power configuration (McEvan: Abstract).
Regarding claim 21, Arnold discloses the system of claim 17, fails to specifically disclose wherein the controller operates the first and second radars in a plurality of power modes, and 
However, McEvan discloses the controller operates the first and second radars in a plurality of power modes, and wherein the controller switches between the plurality of power modes in response to one or more events (Col. 2 line 18; Col. 3 line 7). 
Therefore, taking the teachings of Arnold in combination of McEwan as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to operates the first and second radars in a plurality of power modes, and wherein the controller switches between the plurality of power modes in response to one or more events for advantages of providing an impulse radar motion sensor configuration which a low power configuration (McEvan: Abstract).
Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648